Citation Nr: 0630488	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  02-06 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to an initial rating in excess of 20 percent 
for glaucoma of the right eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran served on active duty from June 1964 to June 
1966.

This matter comes to Board of Veterans' Appeals (Board) from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.

In a May 2002 rating decision, the RO denied service 
connection for tinnitus and hearing loss.  The veteran 
appealed the RO's decisions.

Pursuant to a decision by the Decision Review Officer, in a 
February 2004 rating decision, the RO granted service 
connection for right eye glaucoma with constricted visual 
field and assigned an initial 20 percent rating, effective 
October 23, 2000.  The veteran appealed the initial 20 
percent rating assigned by the RO.  

In July 2005, the Board remanded all three issues to the RO 
for further development of the record.  In a January 2006 
rating decision, the RO granted service connection for left 
ear tinnitus and assigned a 10 percent evaluation.  The grant 
of service connection for tinnitus of the left ear 
constitutes a full award of the benefit sought on appeal as 
to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 
(Fed. Cir. 1997).  The issues of entitlement to service 
connection for hearing loss and an increased initial rating 
for glaucoma of the right eye remain on appeal. 

The issue of entitlement to an initial rating in excess of 20 
percent for glaucoma of the right eye is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's hearing loss in the left ear is reasonably 
shown to have had its origins during his period of active 
service.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, hearing loss in the left ear was incurred during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

As discussed in more detail below, sufficient evidence is of 
record to grant service connection for left ear hearing loss.  
Therefore, no further development is needed with respect to 
this claim.

Factual Background

The veteran alleges that he is entitled to service connection 
for hearing loss as a result of an assault in service.

The veteran's service medical records reveal that entrance 
examination, audiometric testing revealed pure tone 
thresholds at 500, 1000, 2000, 3000, and 4000 Hertz as 0 in 
each ear.  In November 1965, the veteran was hospitalized 
after he suffered a syncopal attack accompanied by chest 
pains and lethargy.  It was noted that the previous evening, 
the veteran had been assaulted at a social function and had 
been slashed with a razor and beaten around the face.  He was 
admitted to a hospital for observation in light of his 
syncope.  During hospitalization, it was noted that the 
veteran had several superficial lacerations about the left 
face and ear.  His nose was swollen.  Neurological 
examination was within normal limits, as were X-ray studies 
of the skull, nose and temporomandibular joint.  The 
diagnoses on discharge were contusion and multiple 
superficial lacerations, not misconduct.   On discharge 
examination, audiometric testing revealed pure tone 
thresholds at 500, 1000, 2000, 3000, and 4000 Hertz as 0 in 
the right ear and as 10, 15, 15, 10, and 0 in the left ear.

The veteran underwent a VA audiology examination in October 
2005.  The examiner indicated that the claims had been 
reviewed.  Audiometric testing revealed pure tone thresholds 
at 500, 1000, 2000, 3000, and 4000 Hertz of 20, 20, 15, 15 
and 15, respectively in the right ear and of 70, 65, 55, 45 
and 50, respectively, in the left ear.  Word discrimination 
was 100% for the right ear and 90% for the left ear.  The 
diagnoses were right ear hearing within normal limits and 
a rising severe to mild mixed hearing loss in the left ear.  
The examiner commented that because the veteran had normal 
hearing loss when he separated from service, it was unlikely 
that his hearing loss was due to events that occurred in the 
service.  
  
The veteran also underwent a separate VA examination of the 
ears in October 2005 in conjunction with his claim for 
service connection for tinnitus.  The examiner indicated that 
the claims folder had been reviewed.  The examiner concluded 
that in "the absence of any logical causation for unilateral 
tinnitus in the left ear, one must conclude that the trauma 
sustained in that ear as a result of being struck on the left 
side of the face and head is the most likely cause of 
tinnitus, as well as hearing loss."     

Analysis

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Certain chronic diseases, including an organic disease of the 
nervous system (to include sensorineural hearing loss), may 
be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

According to the service medical records, hearing loss, as 
defined by 38 C.F.R. § 3.385, was not present at any time 
during service, at the time of discharge, or within a year 
thereafter.  Nevertheless, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that when audiometric tests 
at the veteran's separation from service do not meet the 
regulatory requirements under 38 C.F.R. § 3.385, a veteran 
may nevertheless establish service connection for current 
hearing disability by showing that the current disability is 
causally related to service.  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  Thus, service connection may still be 
granted for hearing loss if the evidence so warrants.

In this case, the veteran has a current diagnosis of hearing 
loss in the left ear, and meets the criteria for hearing loss 
under 38 C.F.R. § 3.385.  After careful analysis, the Board 
also finds that, on the question of whether the veteran has 
left ear hearing loss as a result of an assault in service, 
there is an approximate balance of positive and negative 
evidence.

On the one hand, a VA examiner in October 2005 concluded that 
the veteran's left ear hearing loss is a result of undergoing 
trauma to the left side of his face during service.  The 
diagnosis was supported by the veteran's assertions of left 
ear tinnitus for which he is currently service-connected.  

On the other hand, a different VA examiner in October 2005 
concluded that it was unlikely that the left ear hearing loss 
was a result of events that occurred in service.  This 
conclusion was supported by the veteran's separation 
examination indicating normal hearing in the left ear.  
Indeed, the veteran's left ear hearing diminished during 
service.  See Hensley v. Brown, 5 Vet. App. at 160.

The factual circumstances in this case present a situation in 
which the evidence is at least in equipoise as to whether 
hearing loss in the left ear had its origins during service.  
After resolving all reasonable doubt in favor of the veteran, 
and for the foregoing reasons, the Board finds that service 
connection for hearing loss in the left ear is warranted.  
See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for hearing loss in the left ear is 
granted.


REMAND

A remand is necessary with respect to the veteran's claim for 
an initial rating in excess of 20 percent for glaucoma of the 
right eye so that additional medical evidence can be reviewed 
by the RO.

The record reflects that additional evidence in support of 
the veteran's claim was associated with the veteran's claims 
folder after the last Supplemental Statement of the Case.  In 
particular, the veteran has submitted visual field analyses 
dated in November 2002, September 2004, and December 2005. 

It is noted that any pertinent evidence that is accepted by 
the Board must be referred to the RO for review and 
preparation of a Supplemental Statement of the Case, unless 
this procedural right is waived by the appellant.  See 38 
C.F.R. § 20.1304(c) (2006).   The additional evidence in this 
case appears to have been received without waiver of the 
veteran's right to have that evidence initially considered by 
the RO.  In this respect, no written waiver is contained in 
the claims folder.  As such, this matter must also be 
remanded in accordance with 38 C.F.R. § 19.31 and 20.1304(c).  
See also 38 C.F.R. § 19.9 (2006).

As this claim must be remanded for initial RO review of 
additional evidence, the veteran should also be provided with 
notice that informs him of the type of evidence that is 
needed to establish an effective date for the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A are fully satisfied, to include an 
explanation as to the information or 
evidence needed to establish an effective 
date for the veteran's claim for an initial 
rating in excess of 20 percent for glaucoma 
of the right eye, pursuant to the 
provisions of 38 U.S.C.A. § 1151.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The RO should review the evidence 
submitted to the Board subsequent to the 
issuance of the January 2006 Supplemental 
Statement of the Case.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
appellant and her representative should be 
furnished with a Supplemental Statement of 
the Case and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


